Citation Nr: 1643886	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  09-17 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss prior to December 21, 2012, and an evaluation higher than 10 percent since.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1957 to May 1967.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a November 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) - which confirmed and continued a 0 percent (i.e., noncompensable) evaluation then in effect for the Veteran's bilateral (meaning right and left ear) hearing loss.

Another RO decision since issued, however, during the pendency of this appeal, increased the rating for the bilateral hearing loss from 0 to 10 percent, but only retroactively effective from December 21, 2012, the date of a VA compensation examination reassessing the severity of this disability.  The Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability absent express indication otherwise).  So this appeal now concerns whether he was entitled to a rating higher than 0 percent prior to December 21 2012, and whether he has been entitled to a rating higher than 10 percent since.

In February 2014, in support of his claim for higher ratings for this service-connected disability, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.  During the hearing, the Veteran alleged that he was unemployable because of this and other service connected disabilities (more specifically, on account of all of them in combination).  When specifically asked whether he resultantly was claiming entitlement to a total disability rating based on individual unemployability (TDIU), since his claim of unemployability was at least partly predicated on this service-connected bilateral hearing loss disability for which he was requesting an even higher rating, he indicated that he "already [had] applied" for a TDIU several times, only to be told that this derivative claim is "being processed."

The Board nonetheless subsequently, in March 2014, assumed jurisdiction over this derivative TDIU claim - citing a number of precedent cases indicating this was the Board's responsibility in this circumstance.  See Roberson v. Principi, 251 F.3d 1378 (Fed Cir 2001), Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Hurd v West, 13 Vet. App. 449 (2000); and Cromer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).

The claim for an even higher rating for the bilateral hearing loss required further development before being decided on appeal, however, in particular another VA compensation examination again reassessing the severity of this disability.  So the Board remanded this hearing loss rating claim to the RO via the Appeals Management Center (AMC) for this further development and consideration.  Moreover, because the derivative TDIU claim was "inextricably intertwined", the Board also remanded the derivative TDIU claim.  See Harris v Derwinski, 1 Vet. App. 180, 183 (1991).

The Veteran was granted a TDIU effective April 18, 2013.  He did not in response separately appeal for an earlier effective date.  Cf. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal this "downstream" issue).  So in this decision the Board is only addressing the ratings for his bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  Prior to December 21, 2012, audiometric testing reveals the Veteran's bilateral hearing loss disability manifests Level III hearing acuity in the right and left ear, so bilaterally.

2.  Since December 21, 2012, audiometric testing reveals his bilateral hearing loss disability manifests Level IV hearing acuity in the right and left ear, so, again, bilaterally.


CONCLUSIONS OF LAW

1.  The criteria are not met for a compensable rating for the bilateral hearing loss disability prior to December 21, 2012.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria also are not met for an evaluation higher than 10 percent for the bilateral hearing loss disability since December 21, 2012.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§  4.85, 4.86, Diagnostic Code 6100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits upon receipt of a complete or substantially complete application.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Here, this required notice was provided to the Veteran in September 2007, prior to initially adjudicating his claim in November 2007, therefore in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In claims for increased ratings for disabilities that, as here, already have been determined service connected in years past, the higher U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) has held that in order to satisfy the first notice element VA must notify the claimant that he needs to provide or request VA to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability at issue.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010) (Vasquez-Flores III); Vazquez-Flores v. Peake, 22 Vet. App. 37, 43   (2008) (Vasquez-Flores I), overruled in part sub. nom. Vasquez-Florez/Wilson v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009) (Vasquez-Flores II).  Further, the claimant must be notified that a disability rating will be determined by applying relevant Diagnostic Codes (DCs), which typically provide for a range in severity of a particular disability from 0 percent, i.e., noncompensable, to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment.  Id.  Finally, the notice must provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Id.  Except when notice as to how to substantiate a claim is not provided at all, it is the claimant's burden to show that he was prejudiced by any deficiency in the notice provided.  See Vazquez-Flores, 24 Vet. App. at 106-107.  The Veteran has not made any such pleading or allegation, and VA is not required to apprise him of alternative DCs or daily-life evidence, only instead provide what amounts to "generic" notice.

VA additionally, as mentioned, has a duty to assist the Veteran in the development of the claim.  To satisfy this additional obligation, VA has obtained the Veteran's service treatment records (STRs), VA treatment records, private treatment records, his personal statements, and several lay statements in support of his claim.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained and that is obtainable.  The Board finds that adequate medical opinions have been obtained.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The claims file includes examination reports specific to the Veteran's hearing loss disability in September 2007, December 2012, and May 2015.  The reports are predicated on the Veteran's reported symptoms, clinical records, diagnostic testing, and clinical examination findings.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  All reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Disability ratings for hearing loss are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by puretone audiometry tests.  See 38 C.F.R. § 4.85.  "Puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  38 C.F.R. § 4.85(d).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  38 C.F.R. § 4.85. 

Table VI in 38 C.F.R. § 4.85 is used to determine the numeric designation of hearing impairment based on the puretone threshold average from the speech audiometry test and the results of the speech discrimination test.  The vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (levels I through XI) is determined for each ear by intersecting the vertical row corresponding to the percentage of discrimination and the horizontal column corresponding to the puretone decibel loss.

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "VI" and the poorer ear has a numeric designation Level of "VII, then the percentage evaluation is 30 percent.

Disability evaluations for hearing loss are determined by a mechanical application of the criteria contained in Table VI and Table VII.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The Veteran's bilateral hearing loss disability is rated under Diagnostic Code 6100.  He was assigned a noncompensable rating prior to December 21, 2012, and has had a 10 percent rating since.  He contends that his bilateral hearing loss disability warrants a compensable rating prior to December 21, 2012, and a rating in excess of 10 percent thereafter.  Audiological testing was completed in September 2007, December 2012, and May 2015.  Based on the analysis below and the competent evidence of record, the Board has determined that the preponderance of the evidence is against his claim and increased ratings are not warranted.

III.  Prior to December 21, 2012

The Veteran was afforded a VA audiological examination in September 2007.  His puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
75
100
LEFT
15
20
45
75
95

The puretone thresholds average was 58.75 decibels in the right ear and 58.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 84 percent in the left ear.

The hearing impairment levels, based on the September 2007 audiometric findings, correspond to Level III in the right ear and Level III in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels III and III under Table VII results in a noncompensable rating.  38 C.F.R. § 4.85, DC 6100, Table VII.

The Board also has considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological report fails to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  

IV.  Since December 21, 2012

The Veteran was afforded a VA audiological examination on December 21, 2012.  Indeed, it was on the basis of the results of that evaluation that the rating for his bilateral hearing loss was increased from 0 to 10 percent.  In other words, the rating for this service-connected disability was "staged" to compensate him for this increase in severity of the disability over time.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  See also 38 U.S.C.A. § 5110 (b)(2) and 38 C.F.R. § 3.400(o)(2) (together indicating that, in assessing the present level of disability, the relevant temporal focus is from one year immediately preceding the filing of the increased-rating claim).  The Veteran filed this increased-rating claim in August 2007, but it was not until that December 21, 2012 hearing evaluation that he met the criteria for the higher 10 percent rating, so the date of that examination marks the effective date of the increase in rating.


The Veteran's puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
75
105
LEFT
15
20
50
75
100

The puretone thresholds average was 61.25 decibels in the right ear and 61.25 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 76 percent in the left ear.

The hearing impairment levels, based on the December 2012 audiometric findings, correspond to Level IV in the right ear and Level IV in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels IV and IV under Table VII results in a 10 percent rating.  38 C.F.R. § 4.85, DC 6100, Table VII.

More recently, the Veteran underwent another VA audiological examination in May 2015.  His puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
45
75
100
LEFT
15
20
50
75
90

The puretone thresholds average was 61.25 decibels in the right ear and 58.75 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and 88 percent in the left ear.

The hearing impairment levels, based on the May 2015 audiometric findings, correspond to Level III in the right ear and Level III in the left ear, under Table VI.  38 C.F.R. § 4.85.  Intersecting Levels III and III under Table VII results in a lesser, i.e., noncompensable rating.  38 C.F.R. § 4.85, DC 6100, Table VII.

The Board also has again considered the provisions of 38 C.F.R. § 4.86 governing exceptional patterns of hearing impairment.  However, since the audiological reports in December 2012 and May 2015 fail to demonstrate that each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear is 55 decibels or more, or that the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear, an evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86.

The audiometric evaluations discussed above do not reveal results warranting a compensable evaluation prior to December 21, 2012, or exceeding 10 percent since.  As such, higher evaluations for the bilateral hearing loss disability are denied.

V.  Extra-schedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27.  Because however the ratings are mere averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Thus, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b).

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  Through clinical studies of veterans with hearing loss, VHA found that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (Apr. 12, 1994).

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the assigned rating inadequate.  Before December 21, 2012, the Veteran's bilateral hearing loss disability manifests Level III hearing acuity in the right ear and Level III hearing acuity in the left ear.  Since December 21, 2012, at least on one occasion, the Veteran's bilateral hearing loss disability has manifested, at its worst, as Level IV hearing acuity in the right ear and Level IV hearing acuity in the left ear.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that his experiences are congruent with the disability picture represented by disability ratings currently assigned.

The Board acknowledges the Veteran's reported complaints of his bilateral hearing loss disability.  In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  With this in mind the Board has considered the Veteran's statements with regard to his hearing loss disability, as noted in his submitted statements, examination records and his February 2014 hearing testimony before the Board.  For example, he has had complaints of difficulty hearing or understanding what people are saying to him in the presence of background noise and "understanding conversational speech, particularly with his children."  See September 2007 and May 2015 examination reports.  However, he is service-connected for bilateral hearing loss disability and hearing loss, by its very nature, involves a difficulty with hearing acuity.  He has reported having difficulty with hearing acuity.  Thus, his reported symptoms are the very symptoms considered in the rating criteria and do not represent an exceptional or unusual disability picture.  As such, the threshold issue for extra-schedular consideration is not met and any further consideration of governing norms or referral to the appropriate VA officials for extra-schedular consideration is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board also notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran is additionally service connected for posttraumatic stress disorder (PTSD), varicose veins of the right and left lower extremities, and tinnitus - aside from his bilateral hearing loss disability.  All of the pertinent symptoms of his service-connected disabilities have been addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate him for a disability that can be attributed only to the combined effect of multiple entities. 

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is inapplicable, and this appeal must be denied.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

A compensable evaluation for the Veteran's bilateral hearing loss disability prior to December 21, 2012, and higher than 10 percent since, is denied.


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


